Name: Council Regulation (EEC) No 3535/82 of 21 December 1982 amending Regulation (EEC) No 1040/82 on the supply of milk fats to certain developing countries and specialized bodies under the 1982 food-aid programme
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 12. 82 Official Journal of the European Communities No L 371 /5 COUNCIL REGULATION (EEC) No 3535/82 of 21 December 1982 amending Regulation (EEC) No 1040/82 on the supply of milk fats to certain developing countries and specialized bodies under the 1982 food-aid programme THE COUNCIL OF THE EUROPEAN COMMUNITIES, for the conversion of this food aid into financial assis ­ tance totalling 16 million ECU for an education programme, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1039/82 of 26 April 1982 laying down general rules for the supply of milk fats to certain developing coun ­ tries and certain specialized bodies under the 1982 food-aid programme ('), and in particular Articles 3 and 7 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1040/82 (2) provides for the allocation of 3 900 tonnes of milk fats to the United Nations Relief and Works Agency for Palestine refugees in the Near East (UNRWA) ; Whereas the Community have received a request from that body, in the context of the Convention therewith, A quantity of 3 238 tonnes of the 3 900 tonnes of milk fats allocated to UNRWA under the 1982 food-aid programme, by Regulation (EEC) No 1040/82, is hereby cancelled. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1982. For the Council The President O. MÃLLER (  ) OJ No L 120 , 1 . 5 . 1982, p . 5 . (2) OJ No L 120, 1 . 5 . 1982, p . 7 .